Detailed Action
This is the final office action for US application number 15/702,843. Claims are evaluated as filed on December 2, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Eekhoff, Epperly, and Tipirneni teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Eekhoff and Tipirneni do not disclose the claimed elongated body engagement members (Remarks p. 6-7), Examiner notes that Epperly teaches the elongated body engagement members in the below rejections.
With regards to Applicant’s argument that Epperly fails to resolve the noted deficiency (Remarks p. 7), Examiner notes that such is unclear as to what Applicant is asserting that Epperly lacks. That is, Epperly clearly discloses elongated body engagement members/pins 416s extending through holes 448s in the barrel (Figs. 36 and 37) to contact flat surfaces on the elongate member (Fig. 37) that perform the .

Claim Objections
Claim(s) 26 and 29 is/are objected to because of the following informalities:  
Claim 26 line 4 should read “torque to the elongate member, and”.
Claim 29 line 2 should read “an outer diameter of the inner screw head .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 11-13, 23, 25, 27-29, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eekhoff et al. (US 2015/0327902, hereinafter “Eekhoff”) in view of Epperly et al. (US 2013/0041414, hereinafter “Epperly”).
As to claims 1, 8, 11-13, 23, 25, 27-29, and 34, Eekhoff discloses a fixation device (Figs. 10 and 11, where ¶s 54-56 disclose that 10’ is similar to 10, 14’ is similar to 14, 18’ is similar to 18, 24’ is similar to 24, and 32’ is similar to 32 except as otherwise claim 8, Eekhoff discloses that at least a portion of the elongate member is capable of translating within the lumen of the barrel (Figs. 10 and 11, ¶s 33 and 37). As to claim 12, Eekhoff discloses that the exterior surface of the elongate member comprises a flat surface (shown at 118 and 122 in Fig. 11, shown in Fig. 5B for an alternate embodiment, ¶s 32 and 54). As to claim 23, Eekhoff discloses that an exterior surface of the barrel is smooth from a proximal end surface of the proximal end of the barrel to a distal end surface of the distal end of the barrel (Figs. 10 and 11, ¶28). As to claim 25, Eekhoff discloses that the elongate member includes a cutting face (see illustration of Fig. 11, ¶33) at a distal end adjacent a thread (see illustration of Fig. 11) on an exterior surface of the elongate member (Fig. 11). As to claim 27, Eekhoff discloses that the head of the barrel includes a diameter (Fig. 10) larger than a diameter of the head of the inner screw (Fig. 10) and the exterior surface of the head the barrel is smooth (see illustration of Fig. 11, ¶28). As to claim 28, Eekhoff discloses that the socket recesses the head of the inner screw (Fig. 10) and a proximal end surface of the head of the inner screw is recessed into the socket relative to a proximal end surface of the barrel when the inner screw is inserted into the barrel (Fig. 10). As to claim 29, Eekhoff discloses that an outer diameter the head of the inner screw is less than or equal to a diameter of the socket (Fig. 10) and greater than a diameter of a passage claim 34, Eekhoff discloses that the stop in the lumen of the barrel is spaced from the socket on the barrel (Fig. 10 shows that such are spaced by the size of the inner screw head, Fig. 10).
Eekhoff is silent to one or more elongated body engagement members fixed relative to the barrel with the elongated body engagement member including a contact surface in slideable engagement with the exterior surface of the elongate member to transmit torque from the barrel to the elongate member. As to claim 11, Eekhoff is silent to the one or more elongated body engagement members comprising one or more cylindrical pins. As to claim 13, Eekhoff is silent to the one or more elongated body engagement members being configured to extend through the barrel in a direction perpendicular to the longitudinal axis and spaced from the longitudinal axis.
Epperly teaches a similar fixation device (Figs. 36-50) comprising: an elongate member (406, Figs. 36-41); a barrel (404, Figs. 36, 37, and 46-50), and one or more elongated body engagement members (416, 416) fixed relative to the barrel (due to holes 448, 448 size and shape relative to the pin 416 as shown in Figs. 36 and 37, see illustrations of Figs. 36 and 37, ¶123) with the elongated body engagement member (Figs. 36 and 37) including a contact surface (of pins 416, 416, Figs. 36 and 37, ¶114) in slideable engagement with an exterior surface of the elongate member (of groove 428, 428, Figs. 37-40, ¶114) to transmit torque from the barrel to the elongate member (Figs. 36 and 37, ¶124) via holes (448, 448, Figs. 36 and 37, ¶123) in the barrel (Figs. 36 and 37). As to claim 11, Epperly teaches that the one or more elongated body engagement members comprises one or more cylindrical pins (416, 416, Figs. 36 and 37, ¶114). As to claim 12, Epperly teaches that the exterior surface of the elongated claim 13, Epperly teaches that the one or more elongated body engagement members are capable of extending through the barrel in a direction perpendicular to the longitudinal axis (Fig. 37) and spaced from the longitudinal axis (Fig. 37, ¶114).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the fixation device, the flat surfaces of the elongate member, and the barrel as disclosed by the combination of Eekhoff by adding pins as one or more elongated body engagement members, by adding grooves to the flat surfaces, and adding holes to the barrel as taught by Epperly in order to limit the longitudinal travel between the elongate member and the barrel (Epperly ¶124) while still preventing rotation of the elongate member relative to the barrel so that rotation of the barrel also rotates the elongate member (Epperly ¶124; Eekhoff Figs. 11 and 12, ¶s 32, 33, and 54). That is, Epperly teaches a known mechanism for preventing relative rotation between telescoping components that provides the additional benefit of limiting the range of the telescoping movement, e.g. to prevent over compression as well as over distraction.


    PNG
    media_image1.png
    831
    1225
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    865
    1271
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    578
    957
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    630
    782
    media_image4.png
    Greyscale


Claim(s) 9, 26, 30-32, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eekhoff and Epperly in view of Tipirneni et al. (US 2010/0268285, hereinafter “Tipirneni”).
As to claim 9, the combination of Eekhoff and Epperly discloses the invention of claim 8.
The combination of Eekhoff and Epperly discloses is silent to the inner screw includes a lumen. 
Tipirneni teaches a similar fixation device (Figs. 4-7) comprising: an elongate member (130, see illustrations of Figs. 6 and 7) having a lumen (cannulation of ¶51) with a threaded portion (mating threads of ¶63 that mate with the threaded portion of the inner screw, Figs. 4 and 6, ¶s 52 and 63); a barrel (110, see illustrations of Figs. 6 and 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the inner screw and the externally threaded end of the elongate member as disclosed by the combination of Eekhoff and Epperly discloses by adding a lumen as taught by Tipirneni in order to enable insertion over a guide rod (Tipirneni ¶97), which permits verification of desired positioning prior to insertion of the implant/device. 

    PNG
    media_image5.png
    659
    1032
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    623
    1131
    media_image6.png
    Greyscale
 

As to claims 26, 30-32, 35, and 36, Eekhoff discloses a fixation device (Figs. 10 and 11, where ¶s 54-56 disclose that 10’ is similar to 10, 14’ is similar to 14, 18’ is similar to 18, 24’ is similar to 24, and 32’ is similar to 32 except as otherwise disclosed) comprising: an elongate member (28) having a lumen (138) with a threaded portion (threads 142, see illustrations of Fig. 10 and 11, ¶33); a barrel (24’), wherein the elongate member and the barrel are capable of telescoping along a longitudinal axis (Figs. 10 and 11, ¶ 33), wherein the barrel is capable of transmitting torque to the elongate member (via 118/72, Figs. 10 and 11, ¶s 29 and 33), and wherein the barrel includes a head (40) at a proximal end of the barrel (44) and a stop (76, see illustrations of Figs. 10 and 11, ¶30, where 76 includes internal wall 88, shoulder/bearing surface 92, aperture 96 for receiving the chunk of the inner screw) located within a lumen of the barrel (Figs. 10 and 11, ¶30); and an inner screw (32’) having a threaded exterior claim 30, Eekhoff discloses that the head of the barrel at least partially defines a socket (80, ¶31) having a plurality of surfaces (see illustration of Fig. 11, ¶31 discloses a hexagon socket) capable of use for transferring torque from a tool to the barrel (¶31) with the barrel capable of transmitting torque to a driving section (118) on an exterior surface of the elongate member (Figs. 10 and 11, ¶s 29 and 33), and the socket recesses the inner screw head of the inner screw (Fig. 10) and a proximal end surface of a proximal end of the inner screw head is recessed into the socket relative to a proximal end surface of the barrel when the inner screw is inserted into the barrel (Fig. 10). As to claim 31, Eekhoff discloses that an outer diameter of the inner screw head is less than or equal to a diameter of the socket (Fig. 10) and greater than a diameter of a passage (96, Fig. 11) defined by the stop in the barrel lumen (Fig. 10). As to claim 32, Eekhoff discloses that an exterior surface of the barrel is smooth (see illustration of Fig. 11, ¶28) from the proximal end of the barrel to a distal end surface of a distal end of the barrel (52, see illustration of Fig. 11). As to claim 35, Eekhoff discloses that the head of claim 36, Eekhoff discloses that the exterior surface of the elongate member comprises a flat surface (shown at 118 and 122 in Fig. 11, shown in Fig. 5B for an alternate embodiment, ¶s 32 and 54).
Eekhoff is silent to the inner screw having a lumen and one or more elongated body engagement members fixed relative to the barrel with the elongated body engagement member including a contact surface in slideable engagement with the exterior surface of the elongate member to transmit torque from the barrel to the elongate member. As to claim 36, Eekhoff is silent to the one or more elongated body engagement members comprising one or more cylindrical pins.
Epperly teaches a similar fixation device (Figs. 36-50) comprising: an elongate member (406, Figs. 36-41); a barrel (404, Figs. 36, 37, and 46-50), and one or more elongated body engagement members (416, 416) fixed relative to the barrel (due to holes 448, 448 size and shape relative to the pin 416 as shown in Figs. 36 and 37, see illustrations of Figs. 36 and 37, ¶123) with the elongated body engagement member (Figs. 36 and 37) including a contact surface (of pins 416, 416, Figs. 36 and 37, ¶114) in slideable engagement with an exterior surface of the elongate member (of groove 428, 428, Figs. 37-40, ¶114) to transmit torque from the barrel to the elongate member (Figs. 36 and 37, ¶124) via holes (448, 448, Figs. 36 and 37, ¶123) in the barrel (Figs. 36 and 37). As to claim 36, Epperly teaches that the one or more elongated body engagement members comprises one or more cylindrical pins (416, 416, Figs. 36 and 37, ¶114) and wherein the exterior surface of the elongated body engagement members comprises a flat surface (Fig. 37). 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the fixation device, the flat surfaces of the elongate member, and the barrel as disclosed by the combination of Eekhoff by adding pins as one or more elongated body engagement members, by adding grooves to the flat surfaces, and adding holes to the barrel as taught by Epperly in order to limit the longitudinal travel between the elongate member and the barrel (Epperly ¶124) while still preventing rotation of the elongate member relative to the barrel so that rotation of the barrel also rotates the elongate member (Epperly ¶124; Eekhoff Figs. 11 and 12, ¶s 32, 33, and 54). That is, Epperly teaches a known mechanism for preventing relative rotation between telescoping components that provides the additional benefit of limiting the range of the telescoping movement, e.g. to prevent over compression as well as over distraction. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the inner screw and the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775